UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-1069


TERESA BLUBAUGH,

                    Plaintiff - Appellant,

             v.

HARFORD COUNTY SHERIFF; L. JESSE BANE,

                    Defendants - Appellees,

             and

HARFORD COUNTY SHERIFF'S OFFICE,

                    Defendant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:15-cv-01207-JKB)


Submitted: September 29, 2017                               Decided: October 16, 2017


Before GREGORY, Chief Judge, and MOTZ and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
John H. Morris, Jr., Baltimore, Maryland, for Appellant. Brian E. Frosh, Attorney
General of Maryland, Carl N. Zacarias, Assistant Attorney General, Annapolis,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Theresa Blubaugh appeals the district court’s order granting summary judgment

on her claims of employment discrimination and retaliation. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Blubaugh v. Sheriff of Harford Cnty., No. 1:15-cv-01207-JKB (D. Md.

Dec. 16, 2016). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                            AFFIRMED




                                           3